COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00122-CR


JERRY EARL FILLMON                                                 APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY
                      TRIAL COURT NO. 50,347-C

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion To Dismiss.”          The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 26, 2014




                               2